UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7148



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRAULIO PEREZ-TORRES, a/k/a Jose Luis Garcia-
Lopez, a/k/a Rufus,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-01-38; CA-05-365-7-NKM-MFU)


Submitted:   November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Braulio Perez-Torres, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Braulio Perez-Torres seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2000) motion.

28 U.S.C. § 2244(d)(1) (2000).          The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c) (2000).          A certificate of appealability will

not   issue    absent     “a   substantial     showing    of   the    denial   of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find the district court’s assessment of his constitutional

claims is debatable and that any dispositive procedural rulings by

the district court are also debatable or wrong.                    See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Perez-

Torres   has     not    demonstrated    error     in     the   district    court’s

procedural      ruling.        Accordingly,     we     deny    a    certificate     of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          DISMISSED




                                       - 2 -